DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:  The claims contain references to both “preform” and “perform”, and it is interpreted that applicant intends to consistently claim “preform”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 7 and 16 by virtue of its dependency, this claim is considered indefinite because it is unclear how the further manufacturing device which comprises a device would be blocked by the device.  In other words, if an apparatus comprises a specific element, how does the specific element block the device of which it is a part?  Furthermore, it is unclear what applicant intends to claim, structurally, as this is a method limitation within an apparatus group.  Appropriate correction is required.
Regarding Claim 10, this claim is considered indefinite because it is unclear how the transport process affect the production of preforms.  In other words, production of preforms and transport of preforms are considered to be two different processes, and it is unclear how the way in which the preforms are transported would affect the way (or time) in which the preforms are produced.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 9-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hintermeier (U.S. Patent Application Publication 2010/0187730).  Regarding Claims 1 and 9, Hintermeier shows the apparatus and method for producing plastic preforms wherein the apparatus has a main transport device (Figure 1, element S, T) configured to continuously convey the preforms along a main transport path.
Regarding Claims 2 and 10, Hintermeier shows the apparatus and method of claims 1 and 9 above, including one wherein the preform transport devices are configured for transporting preforms in a clocked manner (Figure 1).
Regarding Claims 3 and 11, Hintermeier shows the apparatus and method of claims 1 and 9 above, including one wherein the preform manufacturing devices comprise at least two manufacturing stations (elements 1a, 1b, 1c; 0037).
Regarding Claims 4, 12, and 14, Hintermeier shows the apparatus and method of claims 1, 2, and 3 above, including one wherein the apparatus comprises a reservoir and at least one supply line to conduct the plastic material from the reservoir to the preform manufacturing devices (0053).
Regarding Claims 5, 13, and 15, Hintermeier shows the apparatus and method of claims 1, 2, and 3 above, including one wherein the prior art shows that preform manufacturing devices have at least one stationary manufacturing station (0003).
Regarding Claim 6, Hintermeier shows the apparatus of claim 1 above, including one wherein the manufacturing device comprises a device for forming the plastic preforms into plastic containers (Figure 1, element 11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintermeier, in view of Bruch et al. (U.S. Patent Application Publication 2015/0232283).  Hintermeier shows the apparatus of claim 6 above, but he does not show a sterile forming device.  Bruch et al., hereafter “Bruch,” show that it is known to have an apparatus for forming plastic articles including one wherein the manufacturing device is a sterile forming device (0003, 0006-0008).  It would have been obvious to substitute Bruch’s sterile manufacturing device for Hintermeier’s device in order to prevent contamination of the containers until they are sealed (Bruch, 0007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742